
	

114 HR 4863 IH: Roddie Edmonds Congressional Gold Medal Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4863
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Duncan of Tennessee (for himself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor to Master Sergeant Roddie Edmonds of the
			 United States Army for acts of valor during World War II.
	
	
 1.Short titleThis Act may be cited as the Roddie Edmonds Congressional Gold Medal Act. 2.Authorization for award of medal of honor to Master Sergeant Roddie Edmonds for acts of valor during World War II (a)AuthorizationThe President may award the Medal of Honor under section 3741 of title 10, United States Code, to Master Sergeant Roddie Edmonds of the United States Army for the acts of valor described in subsection (b).
 (b)Action describedThe acts of valor referred to in subsection (a) are the actions of Master Sergeant Roddie Edmonds to save the lives of an estimated more than 200 Jewish members of the United States Armed Forces.
 (c)Waiver of time limitationsThe award under subsection (a) may be made without regard to the time limitations specified in section 3744(b) of title 10, United States Code, or any other time limitation established by law or regulation with respect to the awarding of certain medals to persons who served in the Armed Forces.
			
